—Order, Supreme Court, New York County (Jane Solomon, J.), entered October 2, 1997, which granted defendant-respondent City of New York’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
In support of the motion, the City submitted meteorological reports and sanitation snow removal records showing that it had been snowing for more than an hour at the time plaintiff allegedly slipped on a snow and ice covered sidewalk, that two inches of snow fell four to six days before plaintiff’s fall, that the Sanitation Department had not performed any snow removal in the area of plaintiff’s fall since before such two-inch snowfall, and that the temperature had risen to above freezing the day before plaintiff’s fall. In opposition to the motion, aside from her attorney’s affirmation, plaintiff submitted only her sworn statement, her notice of claim, which alleged that she slipped on accumulated snow and ice without any elaboration as to its texture or appearance. On this record, which shows that it was snowing at the time of plaintiff’s fall and that the temperature was above freezing the day before her fall, it is pure speculation to associate the fall with the earlier two-inch snowfall (see, Simmons v Metropolitan Life Ins. Co., 84 NY2d 972; Laster v Port Auth., 251 AD2d 204, 205), and there is no reason to suppose that further disclosure might advance plaintiff’s case. Concur — Sullivan, J. P., Rosenberger, Tom, Saxe and Buckley, JJ.